Citation Nr: 0803484	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
panic disorder.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from the active military in March 1995, 
with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2003 August 2006 rating decisions.  

The issues of headaches and hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to April 18, 2006, the veteran had panic attacks 
roughly twice per week, which resulted in reduced reliability 
and productivity both socially and occupationally.

2.  As of April 18, 2006, the veteran's panic disorder 
produced total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for a panic 
disorder were met prior to April 18, 2006; and criteria for a 
100 percent disability rating for a panic disorder were met 
as of April 18, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9412 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 30 percent for his panic 
disorder under 38 C.F.R. § 4.130, DC 9412.  

A 30 percent disability rating is assigned when a panic 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating will be assigned when a panic 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is assigned when a panic disorder 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when a panic disorder causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; intermittent inability to perform activities of 
living (including maintenance of minimal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, occupation, or own name.  Id.

The veteran asserts that his panic disorder is much worse 
than it is currently rated.  The record shows service 
connection for a panic disorder was granted in an April 2000 
rating action and assigned a 10 percent disability 
evaluation, effective from December 1998.  In March 2002, the 
veteran filed the claim for increase out of which this appeal 
arose.  In an April 2003 rating action, the disability 
evaluation was increased to 30 percent, effective from April 
2001.  

Rating in excess of 30 percent: 

While the veteran is currently rated at 30 percent, the 
evidence shows that at the time his claim was received, his 
symptoms were more representative of a 50 percent rating.   

For example, in March 2002, the veteran reported having panic 
attacks roughly twice per week, and his supervisors at work 
advised him to seek help.  At this time, the veteran denied 
having received any inpatient treatment.  The veteran had 
some sense of derealization, but not to the level to assess 
the veteran as being psychotic.  The veteran was working at a 
VA medical center; but he was found to have a poor support 
system, financial concerns, relationship issues, concern 
about his elderly mother, and difficulty with his current job 
setting.  The veteran was recommended for a short admission 
to the hospital, which he voluntarily accepted; and he was 
hospitalized for four days in March 2002.  

Following the hospitalization, the veteran's condition 
appeared to improve considerably; which became a pattern 
throughout the course of his appeal.  The veteran's symptoms 
would increase to the point of suicidal ideation and then he 
would voluntarily hospitalize himself, which would tend to 
stabilize him.  

At his hospital discharge in 2002, it was noted that the 
veteran had a long history of panic symptoms and depression.  
The veteran was noted to be struggling with hearing loss and 
with the prospect of finding alternative suitable work.  The 
veteran was noted to have a GED and several years of college, 
and he stated that he was trying to get a Master's in 
Business and Information.  The veteran also was pleasant and 
cooperative with no distress; he had mild psychomotor 
retardation; and his mood was better.  His thought content 
revealed no delusions, no paranoia, and his concerns were 
reality based.  His thought process was also well organized 
and he denied suicidal or homicidal ideations.  His insight 
was intact; and he was noted to be stable at discharge.  

While the veteran's symptoms appeared to improve following 
his hospitalization, (he indicated that his panic disorder 
was better controlled in October 2002); the veteran stopped 
working in June 2003 and he was hospitalized for another 4 
days in July 2003 with symptoms of depression and suicidal 
ideations.  The veteran complained that his hearing loss had 
caused him to develop agoraphobia and he complained of 
auditory hallucinations.  Nevertheless, he was described as 
logical and he was oriented to person, place, and time.  His 
memory was intact and his intellectual functioning 
demonstrated good concentration.  At discharge the veteran 
was pleasant and cooperative and no longer suicidal.  He 
stated that he did feel better.

In early August 2003, a VA treatment record noted that the 
veteran's psychiatric disability was well-controlled.  
However, several days later, the veteran was found to be 
suicidal with definite plans; and he was hospitalized again.  
It was noted that the veteran had been struggling to get his 
life in order, facing multiple challenges with his work, 
health, and finances.  The veteran reported that his car had 
been impounded due to insufficient payment.  The veteran's 
ex-wife and son also moved back in with him.

By February 2004, the veteran again denied being depressed 
and denied having any suicidal or homicidal ideations; and he 
reported being optimistic about seeing his son and mother in 
Mississippi.  

The veteran underwent a VA examination in June 2004 at which 
he complained of having panic attacks once or twice per week, 
and he reported that he had not worked since June 2003.  The 
veteran mostly stayed at home, but he had no problems with 
the activities of daily living such as bathing, cooking etc.  
The veteran had recently moved (May 2004) to Mississippi from 
New York and indicated that he had no friends in the new 
location, although his mother lived 15 miles away and the 
veteran had a lot of family in the area.  The examiner found 
the veteran to be in no acute distress; neatly dressed and 
groomed; cooperative and attentive.  The veteran had no 
psychomotor activity and his speech was normal in rate and 
volume.  The veteran's memory was intact and he was oriented 
to person, place, and time.  The examiner, nevertheless, 
indicated that the veteran was quite incapacitated by his 
panic attack illness.

In August 2004, the veteran was again admitted to the 
hospital after complaining of having sleep problems and 
hallucinations, of being dissociated and of depression to the 
point he was not caring for himself.  The doctor noted the 
veteran was appropriately dressed and groomed; his thought 
processes were logical and coherent; and the veteran denied 
any delusions or hallucinations.  The veteran did report 
hearing things, but denied any suicidal or homicidal 
ideations.  
 
A treatment note in late August 2004 found the veteran did 
not have a severe and persistent mental illness, and a doctor 
also noted that the veteran did not have severe functional 
impairment.  That notwithstanding, in October 2004, the 
veteran was brought to the hospital after attempting suicide 
by trying to get his car to roll over.  The next day, the 
veteran no longer reported any suicidal or homicidal 
ideations, but he reported that he got panic attacks whenever 
he went out in public.  The veteran was also concerned that 
he ex-wife might stop him from seeing his son.  The veteran 
was discharged after a week of hospitalization.  At discharge 
the veteran indicated that he felt less anxious.  He had 
reflected on the events that had led to his admission, and he 
was glad to be alive.  He had begun to make plans for the 
future.  The veteran's thought process was coherent and goal 
directed, and he denied suicidal or homicidal ideations, as 
well as auditory or visual hallucinations.

In January 2005, the veteran reported that he medication 
regimen was making his anxiety worse, although his panic 
attacks were improved with Paxil.  The veteran was noted to 
be causing self-inflicted wounds from scratching, and he 
would not leave the house except on rare occasions due to his 
agoraphobia. 

In July 2005, the veteran was hospitalized again after having 
suicidal ideations with intent.  The veteran reported that he 
planned to kill himself by crashing his motorcycle, but 
instead he rode around all day.  The veteran's insight and 
judgment were intact, and after a day he denied suicidal or 
homicidal ideations. The veteran's speech was normal.  
Following hospitalization, a VA doctor found that the veteran 
did not have a severe and persistent mental illness and he 
did not have severe functional impairment.  After four days 
in the hospital, the veteran was discharged and continued on 
his same medication regimen. 

A December 2005 evaluation found the veteran alert, oriented, 
and cooperative.  The veteran also was cognitively intact and 
had no current suicidal or homicidal ideations.  

In December 2005, the veteran's appearance, speech, mood, 
orientation, and affect were all found to be within normal 
limits, and there were no signs of delusions, hallucinations, 
suicidal ideations, or homicidal ideations at a VA treatment 
session.

Over the course of time describe above, the veteran's overall 
functioning did show some signs of deteriorating, but overall 
impairment is most consistent with a 50 percent rating.  The 
veteran was still in contact with his son, and while he had 
panic attacks, the evidence fails to show that the panic was 
near-continuous such that it affected the veteran's ability 
to function independently, appropriately, or effectively.  
There is no doubt that the symptoms of the veteran's panic 
disorder impaired his functioning throughout the course of 
his appeal.  However, the evidence fails to show that the 
panic disorder caused occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood prior to the veteran's 
VA examination in April 2006.  The veteran's thinking was 
consistently linear, and the veteran had a good relationship 
with his son and mother.  He also indicated that he had a 
number of relatives in the area at his VA examination in 
2004.  As such, a rating in excess of 50 percent for the 
veteran's panic disorder is not warranted prior to the 
veteran's VA examiner in April 2006. 

Rating in excess of 50 percent: 

In April 2006, the veteran wrote indicating that he was 
applying to a VA home for assisted living, noting that he had 
a diminished mental capacity.  The veteran indicated that he 
was confined to his mother's house as it was the only place 
he felt safe.

On April 18, 2006, a VA examination also was conducted.  At 
that time, the veteran reported that his symptoms had been 
getting worse and he was having a lot of memory problems.  
The veteran indicated that his symptoms had worsened notably 
since June 2004 when he had last been examined.  The veteran 
reported that he stayed in the house all the time and did not 
even go to church.  The veteran also reported being scared of 
crowds of any size.  The veteran indicated that he had panic 
attacks twice a month.  The examiner indicated that the 
veteran's symptoms were moderate to severe and caused 
moderate-to-severe impairment in industrial and social 
demands.  The veteran stated that he had not been able to 
work since June 2003 on account of anxiety.  The examiner 
indicated that the veteran was not capable of independent 
living because he was not able to concentrate and take care 
of his financial matters.  The veteran did not need help 
feeding, bathing, or clothing himself.  The veteran reported 
that he did not engage in any recreational activities, other 
than talking with close friends.  No impairment of thought 
was noted.  The veteran was alert and oriented to person, 
place, and time.  His mood was subdued with a restricted to 
flat affect.  His speech was normal, and his thoughts were 
goal directed.  The veteran denied any suicidal or homicidal 
ideations.  The veteran's concentration and attention were 
intact, as were his insight and judgment.  The examiner 
indicated that the veteran's symptoms had deteriorated since 
his last examination, and he found that the veteran was not 
capable of independent living.  The examiner indicated that 
the veteran's symptoms caused moderate to severe dysfunction 
in industrial and social functioning, but the examiner 
indicated that they were unlikely to be the sole cause for 
his early retirement, noting that they contributed, along 
with the veteran's physical impairments, to his inability to 
work.

The VA examination showed that the veteran was no longer able 
to care for himself, and the examiner found that the 
veteran's symptoms had deteriorated since his last 
examination to the point that the veteran was not capable of 
independent living.  The veteran was seldom able to leave his 
mother's house on account of his panic in crowds of any size, 
and thus the criteria for a 100 percent was met, as the 
veteran's panic disorder has effectively produced total 
occupational and social impairment.  

This conclusion is supported by correspondence from the 
veteran's private physician who wrote several letters in May 
2006 indicating that the veteran had been a patient of his, 
and asserting that the veteran was having increasing 
difficulty with his memory and with being able to manage his 
normal activities of daily living over the last several 
months.  This physician indicated that the veteran required 
assistance in his activities of daily living.

Thus, the evidence reflects total social and industrial 
impairment on account of the veteran's panic disorder.  
Therefore a 100 percent rating is granted.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in January 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  A letter in May 2007 informed the veteran how 
effective dates and disability ratings were calculated.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO, and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 50 percent rating for the veteran's panic disorder is 
granted prior to April 18, 2006, subject to the laws and 
regulations governing the award of monetary benefits.

A 100 percent rating for the veteran's panic disorder is 
granted from April 18, 2006, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

In his substantive appeal in July 2007, the veteran made the 
statement that his hearing loss is much worse than it was two 
years earlier when he last had a VA audiologic examination.  
As such, the veteran should be afforded a new examination to 
assess the current nature, extent and severity of his 
service-connected hearing loss. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The veteran has also alleged that his headaches began during 
his time in service.  Service medical records indicate that 
the veteran had numerous complaints of headaches during 
service, which were often attributed to sinus problems.  On 
the veteran's separation physical, the veteran indicated that 
he had frequent/severe headaches, which the examiner 
indicated were symptoms of sinusitis that had existed since 
childhood.

In May 2005, the veteran indicated that his headaches had 
begun over 20 years earlier, roughly 4-5 years into military 
service.  The veteran indicated that as a child he would get 
sinus headaches, but he stated that in the military he had 
tension headaches with photophobia and occasional nausea.  

Post-service treatment records have shown that the veteran 
has complained of migraine headaches on a number of 
occasions; and the veteran has been prescribed several 
different medications to treat his headaches.

However, the veteran has not been provided with a VA 
examination to address the etiology of his headaches.  This 
should be done.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiometric examination to determine the 
severity of his bilateral hearing loss.

2.  Schedule the veteran for an 
examination to determine the etiology of 
his headaches.  The veteran's claims 
folder should be made available to the 
examiner for review.  The examiner should 
diagnose any current headache disorder; 
and noting headache complaints in service 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any currently 
diagnosed headache disorder was either 
caused by, or began during, the veteran's 
time in service.  A complete rationale for 
any opinion offered should be provided.  

3.  After the development of the claim has 
been completed, the RO should again review 
the record and readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


